UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 12)* DISH NETWORK CORPORATION (Name of Issuer) CLASS A COMMON STOCK, $0.01 PAR VALUE PER SHARE (Title of Class of Securities) (CUSIP Number) R. Stanton Dodge Executive Vice President, General Counsel and Secretary DISH Network Corporation 9601 S. Meridian Blvd. Englewood, Colorado80112 (303) 723-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 30, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act(however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 278762109 1. NAME OF REPORTING PERSON Charles W. Ergen 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3. SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON 2 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 53.6% (4) TYPE OF REPORTING PERSON IN (1) “Voting Shares” include all shares of Class A Common Stock (“Class A Common Stock”) and Class B Common Stock (“Class B Common Stock”) of DISH Network Corporation (“DISH Network”) of which Mr. Ergen is the sole beneficial owner.The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time.The Voting Shares represent:(i) 535,652 shares of Class A Common Stock owned beneficially directly by Mr. Ergen; (ii) 19,025 shares of Class A Common Stock owned beneficially indirectly by Mr. Ergen through DISH Network’s 401(k) Employee Savings Plan; (iii) 18,105 shares of Class A Common Stock owned beneficially by Mr. Ergen as custodian for his minor children; and (iv) 149,183,340 shares of Class B Common Stock owned beneficially directly by Mr. Ergen. (2) “Sixty Day Shares” are shares of Class A Common Stock deemed to be owned beneficially under Rule 13d- 3(d)(1) because Mr. Ergen has the right to acquire beneficial ownership of such shares within 60 days of the date hereof. Upon acquisition by Mr. Ergen, these shares will become Voting Shares. (3) “Other Shares”represent: (i) 235 shares of Class A Common Stock owned beneficially by Mr. Ergen’s spouse, Cantey Ergen; (ii) 1,466 shares of Class A Common Stock owned beneficially indirectly by Mrs. Ergen through DISH Network’s 401(k) Employee Savings Plan; (iii) 35,006,717 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Two-Year 2; (iv) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Two-Year 2; (v) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Three-Year 2; (vi) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Four-Year 2; and (vii) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Five-Year 2 (4) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by Mr. Ergen into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that Mr. Ergen may be deemed to own beneficially would be approximately 53.1%. Because each share of ClassB Common Stock is entitled to 10 votes per share, Mr. Ergen owns beneficially equity securities of the Company representing approximately 90.5% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 3 CUSIP No. 278762109 1. NAME OF REPORTING PERSON Cantey M. Ergen 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3.SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 9.SOLE DISPOSITIVE POWER 85,008,418VOTING SHARES (1) 10.SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 4 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 53.5% (3) TYPE OF REPORTING PERSON IN (1) “Voting Shares” include all shares of Class A Common Stock and Class B Common Stock of DISH Network of which Mrs. Ergen is the sole beneficial owner.The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time.The Voting Shares represent:(i) 235shares of Class A Common Stock owned beneficially directly by Mrs. Ergen; (ii) 1,466 shares of Class A Common Stock owned beneficially indirectly by Mrs. Ergen through DISH Network’s 401(k) Employee Savings Plan; (iii) 35,006,717 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Two-Year 2; (iv) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Two-Year 2; (v) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Three-Year 2; (vi) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Four-Year 2; and (vii) 12,500,000 shares of Class B Common Stock owned beneficially by Mrs. Ergen solely by virtue of her position as trustee of the Ergen Five-Year 2There is no arrangement or agreement between any of the trusts identified in clauses (iii) through (vii) above to vote or dispose of any shares of DISH Network.Mrs. Ergen exercises voting and dispositive power with respect to each such trust independently and in accordance with his fiduciary responsibilities to the beneficiaries of such trusts. (2) “Other Shares”represent: (i) 535,652 shares of Class A Common Stock owned beneficially directly by Mr. Ergen, Mrs. Ergen’s spouse; (ii) 19,025 shares of Class A Common Stock owned beneficially indirectly by Mr. Ergen through DISH Network’s 401(k) Employee Savings Plan; (iii)18,105 shares of Class A Common Stock owned beneficially by Mr. Ergen as custodian for his minor children; and (iv) 149,183,340 shares of Class B Common Stock owned beneficially directly by Mr. Ergen. (3) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by Mrs. Ergen into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that Mrs. Ergen may be deemed to own beneficially would be approximately 53.0%. Because each share of ClassB Common Stock is entitled to 10 votes per share, Mrs. Ergen owns beneficially equity securities of the Company representing approximately 90.5% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 5 CUSIP No. 278762109 1. NAME OF REPORTING PERSON Ergen Two-Year 2 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3. SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 0 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 6 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 14.6% (3) TYPE OF REPORTING PERSON IN (1) All of the shares beneficially held by the Ergen Two-Year 2are shares of Class B Common Stock. The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time. (2) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by the Ergen Two-Year 2into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that the Ergen Two-Year 2may be deemed to own beneficially would be approximately 7.9%. Because each share of ClassB Common Stock is entitled to 10 votes per share, the Ergen Two-Year 2owns beneficially equity securities of the Company representing approximately 13.5% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 7 CUSIP No. 278762109 1. NAME OF REPORTING PERSON Ergen Two-Year 2 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3. SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 0 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 8 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 5.8% (3) TYPE OF REPORTING PERSON IN (1) All of the shares beneficially held by the Ergen Two-Year 2are shares of Class B Common Stock. The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time. (2) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by the Ergen Two-Year 2into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that the Ergen Two-Year 2may be deemed to own beneficially would be approximately 2.8%. Because each share of ClassB Common Stock is entitled to 10 votes per share, the Ergen Two-Year 2owns beneficially equity securities of the Company representing approximately 4.8% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 9 CUSIP No. 278762109 1. NAME OF REPORTING PERSON Ergen Three-Year 2 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3. SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 0 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 10 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 5.8% (3) TYPE OF REPORTING PERSON IN (1) All of the shares beneficially held by the Ergen Three-Year 2are shares of Class B Common Stock. The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time. (2) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by the Ergen Three-Year 2into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that the Ergen Three-Year 2may be deemed to own beneficially would be approximately 2.8%. Because each share of ClassB Common Stock is entitled to 10 votes per share, the Ergen Three-Year 2owns beneficially equity securities of the Company representing approximately 4.8% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 11 CUSIP No. 278762109 1. NAME OF REPORTING PERSON Ergen Four-Year 2 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3. SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 0 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 12 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 5.8% (3) TYPE OF REPORTING PERSON IN (1) All of the shares beneficially held by the Ergen Four-Year 2are shares of Class B Common Stock. The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time. (2) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by the Ergen Four-Year 2into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that the Ergen Four-Year 2may be deemed to own beneficially would be approximately 2.8%. Because each share of ClassB Common Stock is entitled to 10 votes per share, the Ergen Four-Year 2owns beneficially equity securities of the Company representing approximately 4.8% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 13 CUSIP No. 278762109 1. NAME OF REPORTING PERSON Ergen Five-Year 2 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) x 3. SEC Use Only 4. SOURCE OF FUNDS OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado Number Of Shares Beneficially Owned By EachReporting Person With 7.SOLE VOTING POWER 8.SHARED VOTING POWER 0 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY THE REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 14 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Approximately 5.8% (3) TYPE OF REPORTING PERSON IN (1) All of the shares beneficially held by the Ergen Five-Year 2are shares of Class B Common Stock. The shares of Class B Common Stock are convertible into shares of Class A Common Stock on a one-for-one basis at any time. (2) Based on 204,700,948 shares of ClassA Common Stock outstanding on November 29, 2010 and assuming conversion of the shares of ClassB Common Stock held by the Ergen Five-Year 2into ClassA Common Stock. Because such ClassB Common Stock is convertible on a one-for-one basis into ClassA Common Stock, assuming conversion of all shares of outstanding ClassB Common Stock into ClassA Common Stock, the percentage of the ClassA Common Stock that the Ergen Five-Year 2may be deemed to own beneficially would be approximately 2.8%. Because each share of ClassB Common Stock is entitled to 10 votes per share, the Ergen Five-Year 2owns beneficially equity securities of the Company representing approximately 4.8% of the voting power of the Company (assuming no conversion of the ClassB Common Stock). 15 ITEM 2.Identity and Background. Item 2 is amended and restated as follows: This statement is being filed jointly by: (a)Charles W. Ergen; (b)Cantey M. Ergen;(c) the Ergen Two-Year 2(the “2009 GRAT”); (d) the Ergen Two-Year 2(the “2010 Two-Year GRAT”); (e) the Ergen Three-Year 2(the “2010 Three-Year GRAT”); (f) the Ergen Four-Year 2(the “2010 Four-Year GRAT”); and (g) the Ergen Five-Year 2(the “2010 Five-Year GRAT”, and collectively with the 2010 Two-Year GRAT, the 2010 Three-Year GRAT and the 2010 Four-Year GRAT the “2010 GRATs”), who are together referred to as the “Reporting Persons.” This Schedule13D relates solely to, and is being filed for, shares held by Mr.and Mrs. Ergen, and shares transferred by Mr.Ergen to the 2009 GRAT and each of the 2010 GRATs. (A) Charles W. Ergen Mr.Ergen’s principal occupation is Chairman of the Board of Directors, President and Chief Executive Officer of DISH Network and Chairman of EchoStar Corporation, and his principal address is 9601 S. Meridian Blvd., Englewood, Colorado 80112. Mr.Ergen has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. Mr.Ergen is a citizen of the United States. (B) Cantey M. Ergen Mrs.Ergen is a member of the Board of Directors of DISH Network and her principal address is 9601 S. Meridian Blvd., Englewood, Colorado 80112. Mrs.Ergen has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. Mrs.Ergen is a citizen of the United States. (C) 2009 GRAT The 2009 GRAT was formed under the laws of the State of Colorado and its principal business is to hold a portion of the assets and estate of Mr.Charles W. Ergen, the Chairman, President and Chief Executive Officer of DISH Network. Its address is c/o Mrs. Ergen, as Trustee, at 9601 S. Meridian Blvd., Englewood, Colorado 80112. The 2009 GRAT has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. As trustee of the 2009 GRAT, Mrs.Ergen is vested with sole voting and investment power over the 35,006,717 shares of Class B Common Stock held by the 2009 GRAT, except as set forth in Item 6 below. (D) 2010 Two-Year GRAT The 2010 Two-Year GRAT was formed under the laws of the State of Colorado and its principal business is to hold a portion of the assets and estate of Mr.Charles W. Ergen, the Chairman, President and Chief Executive Officer of DISH Network. Its address is c/o Mrs. Ergen, as Trustee, at 9601 S. Meridian Blvd., Englewood, Colorado 80112. The 2010 Two-Year GRAT has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or 16 prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. As trustee of the 2010 Two-Year GRAT, Mrs.Ergen is vested with sole voting and investment power over the 12,500,000 shares of Class B Common Stock held by the 2010 Two-Year GRAT, except as set forth in Item 6 below. (E) 2010 Three-Year GRAT The 2010 Three-Year GRAT was formed under the laws of the State of Colorado and its principal business is to hold a portion of the assets and estate of Mr.Charles W. Ergen, the Chairman, President and Chief Executive Officer of DISH Network. Its address is c/o Mrs. Ergen, as Trustee, at 9601 S. Meridian Blvd., Englewood, Colorado 80112. The 2010 Three-Year GRAT has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. As trustee of the 2010 Three-Year GRAT, Mrs.Ergen is vested with sole voting and investment power over the 12,500,000 shares of Class B Common Stock held by the 2010 Three-Year GRAT, except as set forth in Item 6 below. (F) 2010 Four-Year GRAT The 2010 Four-Year GRAT was formed under the laws of the State of Colorado and its principal business is to hold a portion of the assets and estate of Mr.Charles W. Ergen, the Chairman, President and Chief Executive Officer of DISH Network. Its address is c/o Mrs. Ergen, as Trustee, at 9601 S. Meridian Blvd., Englewood, Colorado 80112. The 2010 Four-Year GRAT has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. As trustee of the 2010 Four-Year GRAT, Mrs.Ergen is vested with sole voting and investment power over the 12,500,000 shares of Class B Common Stock held by the 2010 Four-Year GRAT, except as set forth in Item 6 below. (G) 2010 Five-Year GRAT The 2010 Five-Year GRAT was formed under the laws of the State of Colorado and its principal business is to hold a portion of the assets and estate of Mr.Charles W. Ergen, the Chairman, President and Chief Executive Officer of DISH Network. Its address is c/o Mrs. Ergen, as Trustee, at 9601 S. Meridian Blvd., Englewood, Colorado 80112. The 2010 Five-Year GRAT has not, during the last five years, (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding been subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. As trustee of the 2010 Five-Year GRAT, Mrs.Ergen is vested with sole voting and investment power over the 12,500,000 shares of Class B Common Stock held by the 2010 Five-Year GRAT, except as set forth in Item 6 below. ITEM 3.Source and Amount of Funds and Other Consideration. Item 3 is hereby amended and supplemented as follows: Each of the 2010 GRATs acquired beneficial ownership of 12,500,000 shares of ClassB Common Stock of DISH Network Corporation (the “ClassB Common Stock”) when Mr.Ergen gifted such shares of ClassB Common Stock to each such GRAT on November30, 2010. Shares of ClassB Common Stock may be exchanged for shares of ClassA Common Stock on a one-for-one basis at any time. 17 The Reporting Persons may from time to time acquire shares of ClassA Common Stock for investment purposes. Such ClassA Common Stock may be acquired with personal funds of or funds borrowed by the Reporting Persons. ITEM 4.Purpose of Transaction. Item 4 is hereby amended and supplemented as follows: During the fourth quarter of each year, Mr. Ergen receives an annuity amount from the2009 GRAT under the trust agreement governing the2009 GRAT, assuming that the2009 GRAT has not yet expired.The number of shares of Class B Common Stock to be distributed as an annuity payment is based in part on the price of the stock on the distribution date and therefore cannot be calculated until the date of distribution.On November30, 2010,the 2009 GRAT distributed 39,993,283shares of Class B Common Stock held bythe 2009 GRATto Mr. Ergen as an annuity payment.Therefore, the 2009 GRAT currently has beneficial ownership of 35,006,717 shares of Class B Common Stock. The 2009 GRATwill expire in accordance with its terms on November 30, 2011. As described in Item3 above, Mr.Ergen gifted 12,500,000 shares of ClassB Common Stock to each of the 2010 GRATs on November 30, 2010. Mr.Ergen established the 2010 GRATs for estate planning purposes. Under the trust agreements establishing the 2010 GRATs,Mr. Ergen’s spouse, Cantey Ergen, will serve as trustee of each of the 2010 GRATs and will hold sole voting and investment power over the 12,500,000 shares of ClassB Common Stock held by each of the 2010 GRATs, except as set forth in Item6 below. Mr.Ergen receives an annual annuity amount from each of the 2010 GRATs under the trust agreements governing the 2010 GRATs. Members of Mr. and Mrs. Ergen’s family are the beneficiaries of the 2010 GRATs. The 2010 Two-Year GRAT will expire two years from the date of transfer of the shares of ClassB Common Stock to the 2010 Two-Year GRAT.The 2010 Three-Year GRAT will expire three years from the date of transfer of the shares of ClassB Common Stock to the 2010 Three-Year GRAT.The 2010 Four-Year GRAT will expire four years from the date of transfer of the shares of ClassB Common Stock to the 2010 Four-Year GRAT.The 2010 Five-Year GRAT will expire five years from the date of transfer of the shares of ClassB Common Stock to the 2010 Five-Year GRAT. ITEM 5.Interest in Securities of the Issuer. Item 5 is amended and restated as follows: (a)This filing is for the cumulative share holdings of an affiliated group as of the close of business on November 30, 2010.See Items 11 and 13 of the cover pagesto this Amendment No.12 for the aggregate number of shares of Class A Common Stock and percentage of Class A Common Stock beneficially owned by each of the Reporting Persons.The Reporting Persons’ beneficial ownership of shares of Class A Common Stock excludes 4,245,151 shares of Class A Common Stock issuable upon conversion of shares of Class B Common Stock held by certain trusts established by Mr. Ergen for the benefit of his family. (b)See Items 7 through 10 of the cover pages to this Amendment No. 12 for the number of shares of Class A Common Stock beneficially owned by each of the Reporting Persons as to which there is sole power to vote or to direct the vote, shared power to vote or to direct the vote and sole or shared power to dispose or to direct the disposition. (c) The Reporting Persons have not effected any transactions in the ClassA Common Stock of DISH Network in the last sixty days other than as described herein and in the affiliated group’s Schedule 13D/A filed on November 10, 2010. (d) Not applicable. 18 (e) Not applicable. ITEM 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is amended and restated as follows: The trust agreements for the 2009 GRAT and each of the 2010 GRATs contain an irrevocable provision that provides that the trustee will not dispose of any shares of DISH Network held by the 2009 GRAT or any of the 2010 GRATsunless a Change of Control Event occurs. Ifa Change of Control Event occurs, the trustee ofthe 2009 GRAT and the 2010 GRATs will have sole discretion with respect to the disposition of any shares of DISH Network held by the 2009 GRAT and each of the 2010 GRATs. A “Change of Control Event” will occur if (i) as the result of a transaction or a series of transactions any person other than Charles W. Ergen (or a Related Party) individually owns more than fifty percent (50%) of the total Equity Interests of either (A) DISH Networkor (B) the surviving entity in any such transaction(s) or a controlling affiliate of such surviving entity in such transaction(s); and (ii) a majority of the members of the Board of Directors of DISH Networkare no longer Continuing Directors; and (iii) as the result of a transaction or a series of transactions any person other than Charles W. Ergen (or a Related Party) individually owns more than fifty percent (50%) of the total voting power of either (A) DISH Networkor (B) the surviving entity in any such transaction(s) or a controlling affiliate of such surviving entity in such transaction(s); and(iv) Charles W. Ergen sells Equity Interests of DISH Network such that he owns beneficially less than 50% of the total Equity Interests that he owned beneficially immediately following the grant of shares to the 2009 GRAT or the 2010 GRATs, as applicable. For purposes of the definition of “Change of Control Event”: “Continuing Director” means, as of any date of determination, any member of the Board of Directors of DISH Network who: (a) was a member of such Board of Directors on the date on which the applicable grantor retained annuity trust was established; or (b) was nominated for election or elected to such Board of Directors either (x) with the affirmative vote of a majority of the Continuing Directors who were members of such Board of Directors at the time of such nomination or election or (y) by Charles W. Ergen and his Related Parties. “Equity Interest” means anycapital stock of DISH Network and all warrants, options or other rights to acquire capital stock of DISH Network (but excluding any debt security that is convertible into, or exchangeable for,capital stock of DISH Network). “Related Party” means, (a) Charles W. Ergen’s spouse and each of his immediate family members; (b) each trust, corporation, partnership or other entity of whichCharles W. Ergenbeneficially holds an eighty percent (80%) or more controlling interest or that was created for estate planning purposes including without limitation the grantor retained annuity trusts dated November 30, 2009 and November 30, 2010; and (c)the personal representatives, administrators, executor, guardians, or any person(s) or entit(ies) to which Charles W. Ergen’s shares of DISH Network are transferred as a result of a transfer by will or the applicable laws of descent and distribution. ITEM7. Material to be Filed as Exhibits ExhibitA: Agreement of Joint Filing 19 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: December 1, 2010 CHARLES W. ERGEN /s/ Charles W. Ergen Charles W. Ergen Dated: December 1, 2010 CANTEY M. ERGEN /s/ Cantey M. Ergen Cantey M. Ergen Dated: December 1, 2010 2009 GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Two-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Three-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Four-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Five-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Attention:Intentional misstatements or omissions of fact constitutes Federal criminal violations (See 18 U.S.C. 1001) 20 EXHIBIT INDEX ExhibitA: Agreement of Joint Filing 21 EXHIBIT A Agreement of Joint Filing Pursuant to Rule13d-1(k)(l)(iii) of Regulation13D-G of the General Rules and Regulations of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, the undersigned agree that the statement on Schedule13D/A to which this Exhibit is attached is filed on behalf of each of them in the capacities set forth below. Dated: December 1, 2010 CHARLES W. ERGEN /s/ Charles W. Ergen Charles W. Ergen Dated: December 1, 2010 CANTEY M. ERGEN /s/ Cantey M. Ergen Cantey M. Ergen Dated: December 1, 2010 2009 GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Two-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Three-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Four-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee Dated: December 1, 2010 2010 Five-Year GRAT /s/ Cantey M. Ergen Cantey M. Ergen, Trustee 22
